Pickaway App. Nos. 97CA2 and 97CA4. This cause is pending before the court as a discretionary appeal. On March 11, 1998, appellant filed a notice of a motion to certify a conflict pending in the Court of Appeals for Pickaway County. Pursuant to S.Ct.Prac.R. IV(4)(A), this court stayed consideration of the jurisdictional memoranda in this appeal until the court of appeals determined whether to certify a conflict. Whereas a copy of a court of appeals’ order certifying a conflict has not been filed pursuant to S.Ct.Prac.R. IV(1), and the appellant has not filed a notice that the court of appeals determined that a conflict does not exist pursuant to S.Ct.Prac.R. IV(4)(B),
IT IS ORDERED by the court, sua sponte, that appellant show cause within ten days of the date of this order why this court should not proceed to consider the jurisdictional memoranda in this appeal pursuant to S.Ct.Prac.R. III.